Citation Nr: 0114699	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-01 183	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a 
shell fragment wound above the right eye.  

3.  Entitlement to service connection for residuals of a head 
injury.  

4.  Entitlement to service connection for a skin disorder.  

5.  Entitlement to service connection for impotence.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from October 1952 to October 
1954.  This appeal arises from a July 1999 rating decision, 
which denied entitlement to service connection for PTSD, 
denied entitlement to service connection for residuals of a 
shell fragment wound to the right eye and for residuals of a 
head injury, denied entitlement to service connection for 
residuals of cold injury to both feet, denied entitlement to 
service connection for a skin disorder, denied entitlement to 
service connection for impotence, and denied entitlement to 
service connection for a disability manifested by the absence 
of the left kidney.  

The veteran was accorded a hearing in June 2000, before a 
hearing officer at the RO.  A copy of a transcript of the 
hearing is included in the claims folder.  At the hearing, 
the veteran indicated that he desired to withdraw his appeal 
as to the denial of entitlement to service connection for 
residuals of cold injury to both feet, and that he desired to 
withdraw his appeal as to the denial of entitlement to 
service connection for a disability manifested by the absence 
of the left kidney.  Additionally, as the veteran has 
asserted that he sustained a shell fragment wound above his 
right eye, and he has alleged that, he sustained an injury to 
his head in a separate incident during service, these issues 
are listed separately on the preceding page.  



REMAND

As an initial matter, the Board of Veterans' Appeals (Board) 
notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist claimants in developing their claims for VA 
benefits.  This law also eliminates the concept of a well-
grounded claim (which was the basis for the RO's denial of 
the veteran's claims in this case).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The claims folder contains a report of the veteran's military 
separation examination, dated in October 1954.  With regard 
to the remainder of his service medical records, in a written 
notice, dated in December 1998, the National Personnel 
Records Center (NPRC) indicated that the veteran's service 
medical records were unavailable, and are presumed to have 
been destroyed in a fire which occurred at the NPRC in 1973.  
In a second, separate notice from NPRC, dated in March 1999, 
it was indicated that all records, including the veteran's 
service medical records and service personnel records, which 
may have previously been in the custody of NPRC, were lost in 
a fire at NPRC in July 1973.  

The veteran's Form DD-214 shows that he was awarded the 
United Nations Service Medal, the Korean Service Medal with 
one bronze service star, and the Republic of Korea 
Presidential Unit citation.  The Form DD-214 also shows that 
the veteran was assigned to the Quartermaster Corps.  

Service connection for residuals of a head injury, service 
connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony or statements.  See Cohen v. Brown, 10 
Vet. App. 128 (1997).  In this case, the veteran is 
contending that he sustained a shell fragment wound over his 
right eye in service and that he received the Combat 
Infantryman Badge (CIB).  The award of a CIB cannot be 
confirmed because the Form DD-214 does not show such an award 
and shows that the veteran served in the Quartermaster Corps, 
and not in an infantry unit.  However, the existence of an 
identifiable residual of a shell fragment wound over the 
right eye can be confirmed and, if confirmed, would establish 
that the veteran engaged in combat with the enemy during 
service.  

In a PTSD written questionnaire, received in August 1998, the 
veteran asserted that, he witnessed the shooting death of a 
soldier in his unit by his fellow soldiers during a night 
patrol.  

In a form, dated in January 1999, requesting information from 
the National Archives and Records Administration, the veteran 
asserted that he was struck by a shell fragment over his 
right eye.  He further indicated that this injury occurred 
during the summer of 1953, while he was assigned to the 17th 
Infantry Regiment of the 7th Infantry Division, near a 
location he identified as Young Dun Po, Korea.  As noted 
above, service personnel records are unavailable and the Form 
DD-214 shows that the veteran was assigned to the 
Quartermaster Corps.  

The evidence also includes a copy of a letter, dated in July 
1953, and associated with the claims folder in January 1999.  
The letter is from a member of the U.S. Congress to the 
veteran's mother, and it indicates that the Surgeon General 
was being requested to investigate the veteran's case.  The 
veteran is asserting that this letter was sent in connection 
with the episode in which he sustained a shell fragment wound 
over his right eye.  

Thereafter, the veteran submitted an undated written 
statement in which he asserted that he was struck by a shell 
fragment over his right eye in May or June 1953.  With his 
written statement, he submitted a copy of a document which 
identified an individual whom he indicated he had known, a 
soldier named [redacted]; who was a member of the 17th 
Infantry Regiment of the 7th Infantry Division, and who was 
killed in Korea in July 1953.  As noted above, there is no 
evidence that the veteran was assigned to this infantry unit 
or any other infantry unit while in Korea.  

In written responses on a VA Form 21-4142, received in March 
1999, the veteran reported that he had received psychiatric 
treatment at the VA Medical Center in Augusta, Georgia (VAMC 
Augusta) in 1998.  

In a medical report, dated in March 1999, Edwin Donald Ayers, 
Ph.D., of the Counseling Consortium for PTSD, in Greenwood, 
South Carolina, described the results of psychological 
evaluation of the veteran.  Dr. Ayers' diagnosis was PTSD.  
He indicated that the veteran was being referred to VAMC 
Augusta for physical and psychological evaluations.  

Records of VA medical treatment of the veteran at VAMC 
Augusta, dating from August 1998 to March 1999, were added to 
the claims folder in April 1999.  An August 1998 medical note 
indicated that the veteran had undergone a two-month 
hospitalization following combat in Korea in 1953.  He was 
uncertain of the diagnosis at the time of this reported 
hospitalization because he said he had been unable to 
concentrate at the time.  The examiner noted that the veteran 
had been attending a PTSD group in Greenwood, South Carolina 
for the previous four months.  The examiner's diagnosis was 
of chronic PTSD, as manifested by flashbacks and avoidance of 
stimuli from combat in Korea in 1953.  A September 1998 
medical note included a diagnosis of chronic PTSD.  

In a written statement, submitted in April 1999, the veteran 
contended that his unit had come under enemy mortar fire.  He 
and his fellow soldiers took shelter in a cave, but the cave 
was actually an ammunition dump.  His fellow soldiers used a 
smoke screen to evacuate from the cave but, he was struck by 
a shell fragment over the right eye.  Two soldiers assisted 
him in reaching field medical personnel, who treated him and 
sent him back to his unit.  

On VA psychiatric examination in April 1999, the veteran 
described several events which he indicated occurred during 
service and were stressful to him.  Following clinical 
evaluation, the examiner's diagnoses included dysthymia and 
mild PTSD.  

A January 1999 letter from a VA psychologist was associated 
with the claims folder in October 1999.  The psychologist 
described the veteran as a Korean War veteran who had been 
involved in a "friendly fire" incident, in which he and 
other soldiers accidentally killed a fellow American soldier.  
The psychologist opined that the veteran meets the criteria 
for a diagnosis of PTSD.  

At a hearing in June 2000 before a hearing officer at the RO, 
the veteran indicated that he was receiving medical treatment 
for PTSD at a VA medical facility in Greenville, South 
Carolina, as well as at VAMC Augusta.  He testified that, 
most of the time during which he was serving in Korea, he 
performed duties as a rifleman and he operated a flame 
thrower.  The veteran stated that he was awarded the CIB.  
Subsequent to the hearing before the hearing officer at the 
RO, the veteran submitted several black and white 
photographs, which he contended showed him in uniform, 
wearing the CIB.  

In summarizing the evidence as to the claim of entitlement to 
service connection for PTSD and the claim of entitlement to 
service connection for residuals of a shell fragment wound 
above the right eye, the Board notes that, although PTSD has 
been diagnosed, the veteran's claimed stressors have not been 
verified.  

Additionally, the records of the two-month period of 
psychiatric hospitalization which the veteran indicated (in 
an August 1998 VA medical note) occurred after his service in 
Korea, and records of his treatment in Greenwood, South 
Carolina (including treatment by Dr. Ayers) have not been 
associated with the claims folder.  The Board further notes 
that the veteran has not been accorded a VA psychiatric 
examination to determine the etiology of his acquired 
psychiatric disorder and he has not been accorded a VA 
medical examination to determine the presence or absence of 
residuals of a reported shell fragment wound above his right 
eye.  Accordingly, the Board concludes that the claim of 
entitlement to service connection for PTSD, and the claim of 
entitlement to service connection for residuals of a shell 
fragment wound above the right eye require additional 
development.  

With regard to the claim of service connection for residuals 
of a head injury, in a written statement, submitted in April 
1999, the veteran indicated that he had been treated at the 
military hospital at Fort Jackson for a head injury during 
service.  He stated that he had been drinking and fell on his 
head in a barracks latrine.  The veteran has not been 
accorded a VA examination to determine the existence and 
etiology of residuals of a head injury, alleged to have 
occurred during service.  Therefore, additional development 
as to this claim is required.  

Turning to the claim of service connection for a skin 
disorder, the veteran testified at a hearing in June 2000 
before a hearing officer at the RO, that he has a skin rash, 
principally on his arms.  When he does not use medication, 
the rash on his arms causes him to scratch, sometimes to the 
point of breaking the skin and causing his arms to bleed.  
The veteran indicated that he was going to attempt to obtain 
records from his former employer which would support his 
contention that he had had a skin disorder some years 
previously.  The records to which the veteran referred have 
not been requested or added to the claims folder, and he has 
not been accorded a VA examination to determine the existence 
and etiology of a skin disorder.  Accordingly, the Board 
concludes that additional development is required.  

With regard to the claim of service connection for impotence, 
in a written statement, dated in March 1999, the veteran 
asserted that he was not impotent prior to service, but that 
he had been unable to father children since service.  In this 
regard, the Board notes that the service discharge 
examination, while being negative regarding clinical 
documentation of any of the disorders now at issue, did 
reveal that the veteran had an undescended left testicle, and 
an atrophied right testicle.  Records of VA medical treatment 
of the veteran at VAMC Augusta, dating from August 1998 to 
March 1999, include a January 1999 medical note, which 
recorded the veteran's complaint of sexual dysfunction.  The 
examiner's diagnostic impression was of sexual dysfunction.  
On VA psychiatric examination in April 1999, the veteran told 
the examiner that, although he and his wife reared three 
children, he is not their biological father.  At the hearing 
at the RO in June 2000, the veteran testified that he and his 
wife could not have children together.  The veteran's wife 
was a witness at the hearing, but she did not address this 
matter in her testimony.  The veteran stated that a 
physician, whom he identified as "Dr. Peoples", had treated 
him for sexual dysfunction at a medical facility in Ware 
Shoals, South Carolina, but, since the death of Dr. Peoples, 
the veteran had been unable to obtain records of his 
treatment.  The veteran has not been accorded a VA medical 
examination to determine the nature and etiology of any 
current sexual dysfunction, and the Board concludes that 
additional development is required as to this claim.  

Accordingly, the appeal is REMANDED to the RO for the 
following action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD, 
residuals of a shell fragment wound above 
the right eye, residuals of a head 
injury, a skin disorder, and for 
impotence since service.  After obtaining 
any necessary releases, the RO should 
obtain and associate with the claims 
folder the records of medical treatment 
identified, to include records of the 
two-month period of psychiatric 
hospitalization to which the veteran 
referred in an August 1998 VA medical 
note, his psychiatric treatment at a 
medical facility in Greenwood, South 
Carolina, records from the veteran's 
former employer relating to his claim of 
entitlement to service connection for a 
skin disorder, and records of his medical 
treatment at a medical facility in Ware 
Shoals, South Carolina, relating to his 
claim of service connection for 
impotence.  

2.  The veteran should be accorded a VA 
examination to determine whether he has 
identifiable residuals of a shell 
fragment wound above his right eye, and 
to determine whether he sustained a 
separate head injury.  All clinical 
findings must be reported in detail.  The 
examining physician must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  The 
examiner must furnish an opinion as to 
whether residuals of a shell fragment 
wound above the right eye, including any 
scarring or retained metallic, foreign 
bodies, are currently identifiable.  The 
examiner must also furnish an opinion as 
to whether residuals of a separate head 
injury are currently identifiable.  

3.  If identifiable residuals of a shell 
fragment wound over the right eye are 
found on the examination described above, 
the veteran should be accorded a VA 
psychiatric examination to determine the 
nature and etiology of his acquired 
psychiatric disorder.  All clinical 
findings must be reported in detail.  The 
examining physician must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  If an 
acquired psychiatric disorder, to include 
PTSD, is diagnosed, the examiner should 
comment on the link between the veteran's 
current psychiatric symptomatology and 
any identifiable residuals of a shell 
fragment wound over the right eye.  

4.  The veteran should be accorded a VA 
dermatological examination to determine 
the existence and etiology of any current 
skin disorder.  All clinical findings 
must be reported in detail.  The 
examining physician must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  If a skin 
disorder is diagnosed, the examiner 
should comment as to whether it is at 
least as likely as not that the current 
skin disorder had its onset during 
service or is otherwise related to 
service.  

5.  The veteran should be accorded an 
appropriate VA examination to determine 
the existence and etiology of his sexual 
dysfunction, to include impotence.  All 
clinical findings must be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  If a sexual dysfunction is 
diagnosed, the examiner should comment as 
to whether it is at least as likely as 
not that the current sexual dysfunction 
had its onset during service or is 
otherwise related to service.  It is 
specifically requested that the examining 
physician address the undescended left 
testicle and the atrophied right testicle 
noted on the service discharge 
examination.  

6.  Following completion of the 
foregoing, the RO must also ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  The RO should then 
review the claim of entitlement to 
service connection for PTSD, the claim of 
entitlement to service connection for 
residuals of a shell fragment wound above 
the right eye, the claim of entitlement 
to service connection for residuals of a 
head injury, the claim of entitlement to 
service connection for a skin disorder, 
and the claim of entitlement to service 
connection for impotence, to determine 
whether the claims may be granted.  If 
any claim remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



